Citation Nr: 0928915	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1972.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  In September 2006, the Board 
remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, additional treatment records are outstanding.  In a 
March 2007 statement in support of claim, the Veteran 
indicated that he is receiving benefits from the Social 
Security Administration (SSA).  Since the SSA decision and 
the records upon which that grant of benefits was based are 
not included in the claims folder, those records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In addition, the Veteran indicated that he was currently 
receiving VA treatment for his PTSD.  The Board notes that 
the most recent VA medical records are dated in October 2002.  
To aid in adjudication, any subsequent VA medical records 
should be obtained.

The record shows conflicting medical diagnoses of the 
Veteran's psychiatric condition.  In a December 1999 
discharge summary note, the chief of a VA unit in charge of a 
substance abuse treatment program diagnosed the Veteran with 
PTSD referring to racial incidents in service.  However, in 
February 2000, a VA examiner conducting a PTSD treatment 
intake evaluation found the Veteran's reports of events in 
service to be delusional.  These reports included events that 
the Veteran did not later cite as stressors in August 2001.  
The examiner diagnosed a possible delusional disorder and 
stated that the Veteran did not have PTSD.  In May 2001, a VA 
addiction therapist noted that the Veteran reported no 
psychological or emotional problems.  In June 2001, a VA 
psychologist noted a review of the entire file to date, 
diagnosed a personality disorder, and stated that the Veteran 
did not meet any of the criteria for PTSD.  However, in June 
2001, the chief of the substance abuse program continued to 
diagnose PTSD.

In two August 2001 letters, a VA social worker and the same 
VA addiction therapist both stated that the Veteran was 
receiving on-going treatment for PTSD.  Neither discussed the 
stressors associated with the disorder.  In July 2002, a VA 
psychology technician noted in a PTSD intake report that the 
Veteran did not meet the requirements for combat-related PTSD 
but did meet the requirements for a personal-assault related 
PTSD.  He was not a physician and did not note any review of 
the file.  However, that technician did discuss the personal 
assault stressors submitted by the Veteran in August 2001.  
Finally, in an October 2002 letter, the Veteran's VA case 
manager stated that he was receiving on-going treatment for 
substance abuse and mental health issues related to his 
combat experiences.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In view of the history of treatment for both 
substance abuse and mental disorders with various diagnoses 
and possible stressors, recent records of treatment and a 
comprehensive examination are needed to clarify his current 
diagnosis.  In addition, a medical opinion is needed to 
assess the contribution of post-service legal, employment, 
and domestic stressors mentioned in treatment records as well 
as any verified in-service stressors.  Accordingly, a remand 
is needed to determine whether any current psychiatric 
disability is related to the Veteran's service.  In this 
regard, the examiner should specifically reconcile the 
opinion with the December 1999, February 2000, June 2001, 
July 2002, and October 2002 VA opinions and any other 
opinions of record.
Pursuant to the Board's September 2006 remand, in April 2009 
VA informed the veteran that a VA examination was scheduled 
with respect to his claim.  The Veteran failed to report for 
the examination.  VA contacted the Veteran who stated that he 
was unable to attend the appointment due to school finals and 
requested that his appointment be rescheduled.  The Board 
finds that the Veteran provided good cause for failing to 
report for the VA examination and an additional examination 
may be scheduled on remand.  The Veteran is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since October 2002.

2.  Obtain the SSA records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
December 1999, February 2000, June 2001, 
July 2002, and October 2002 VA opinions.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:
        
        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based.  If the diagnosis is 
based on a non-service stressor, the 
examiner should so state.

(d)  Is it as likely at not (50 percent 
or more probability) that any 
psychiatric disability, including PTSD, 
was incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

